Action to recover damages for injuries suffered by plaintiff, an independent contractor and window cleaner, when a ladder on which he was standing slipped and fell to the floor inside a school auditorium. The defendant was a general construction contractor. Judgment, entered on the verdict of a jury in favor of defendant, affirmed, with costs. No opinion. Lewis, P. J., Johnston, Adel and Sneed, JJ., concur; Carswell, J., dissents and votes to reverse the judgment and to grant a new trial, with the following memo- : randum: There was a nondelegable duty to furnish, under section 240 of the Labor Law, a good device, if the furnishing of any was undertaken, one with proper safety feet, etc. Plaintiff was entitled to have the jury so instructed; and further, that if this- duty was breached, contributory ¡ negligence was not a defense. (Laurin v. Patrick Constr. Corp., 263 App. Div. 1013; Pollard v. Trivia Building Corp., 291 N. Y. 19, 24.)